United States Court of Appeals
                           For the Eighth Circuit
                       ___________________________

                               No. 21-3490
                       ___________________________

                            Antwoyn Terrell Spencer

                      lllllllllllllllllllllPlaintiff - Appellant

                                         v.

 United States Bureau of Prisons; Warden J. Fikes; Captain Warlick; Lieutenant
             Weber; Lieutenant Daniel Gravdahl; Officer G. White

                     lllllllllllllllllllllDefendants - Appellees
                                      ____________

                   Appeal from United States District Court
                        for the District of Minnesota
                                ____________

                            Submitted: April 6, 2022
                             Filed: April 11, 2022
                                 [Unpublished]
                                ____________

Before GRUENDER, ERICKSON, and GRASZ, Circuit Judges.
                         ____________

PER CURIAM.
      Federal inmate Antwoyn Spencer appeals after the district court1 dismissed his
pro se civil rights action without prejudice for failure to exhaust administrative
remedies. After careful review of the record and the parties’ arguments on appeal, we
find no basis for reversal. See King v. Iowa Dep’t of Corr., 598 F.3d 1051, 1052 (8th
Cir. 2010) (reviewing de novo dismissal for failure to exhaust administrative
remedies). Accordingly, we affirm. See 8th Cir. R. 47B.
                        ______________________________




      1
       The Honorable Nancy E. Brasel, United States District Judge for the District
of Minnesota, adopting the report and recommendations of the Honorable Katherine
M. Menendez, then United States Magistrate Judge for the District of Minnesota, now
United States District Judge.

                                         -2-